Citation Nr: 1034811	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  03-02 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim of service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 30 percent 
for hypertensive cardiovascular disease with left ventricular 
hypertrophy and mitral regurgitation (cardiovascular disease), 
prior to February 12, 2009.

3.  Entitlement to a higher disability rating for cardiovascular 
disease, currently evaluated as 60 percent disabling.

4.  Entitlement to a separate compensable rating for hypertensive 
vascular disease (hypertension).  

5.  Entitlement to a disability rating in excess of 20 percent 
for the service-connected lumbosacral myositis.

6.  Entitlement to a disability rating in excess of 10 percent 
for the service-connected residuals of left ankle fracture and 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran retired from active service in December 1992 after 
over 21 years of service, including service in Vietnam and 
Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of entitlement to an increased evaluation for the 
service-connected hypertensive cardiovascular disease with left 
ventricular hypertrophy and mitral regurgitation originally came 
before the Board on appeal from an October 2002 rating decision 
that denied an evaluation higher than 30 percent.  The October 
2002 rating decision was subsequently appealed to the Board, 
which issued a decision in November 2004 denying an evaluation 
higher than 30 percent.  

The Veteran appealed the November 2004 Board decision to United 
States Court of Appeals for Veterans Claims (Court).  The Court 
issued a Memorandum Decision and Judgment in September 2007, 
setting aside the Board's November 2004 denial of the claim of 
entitlement to an increased rating for the service-connected 
hypertensive cardiovascular disease with left ventricular 
hypertrophy and mitral regurgitation.  The Court remanded the 
matter for additional development.  

Upon remand from the Court, the Board remanded the matter to the 
RO in October 2008.  The Board found, consistent with the Court's 
Memorandum Decision and Judgment, that additional evidentiary 
development was required.  The issue has now been returned to the 
Board for further appellate review.

Also on appeal is a February 2007 RO rating decision that granted 
a 20 percent rating for the service-connected lumbosacral 
myositis, effective September 22, 2006.  The RO's February 2007 
rating decision also denied an increased rating in excess of 10 
percent for the service-connected residuals of left ankle 
fracture and strain, and denied the Veteran's petition to reopen 
his claim of service connection for sleep apnea.  

The Board points out that the Veteran's original claim of service 
connection for sleep apnea was denied by the Board on the merits 
in the November 2004 decision appealed to the Court.  While the 
matter was pending before the Court, the Veteran in October 2006 
submitted a petition to reopen the claim.  Generally, the same 
claim may not be pending before VA and the Court at the same 
time.  See Pellerin v. Brown, 5 Vet. App. 360, 361 (1993).  A 
petition to reopen, however, is a new claim.  See id.  As such, 
the RO was not divested of jurisdiction to develop and adjudicate 
the appeal.  See Bonhomme v. Nicholson, 21 Vet. App. 40, 
45 (2007).  Moreover, the Court affirmed the Board's decision on 
the matter.  Therefore, the Court's decision does not impact the 
scope of the issue now on appeal.  See Bonhomme, 21 Vet. App. at 
42 (pointing out that the Board's consideration of a petition to 
reopen may become moot if the Court remanded the original claim 
to the Board for consideration of new evidence).

The issues of (1) entitlement to an increased rating for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy and mitral regurgitation, and (2) entitlement to an 
increased rating for the service-connected lumbosacral myositis, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Board denied the Veteran's original claim of service 
connection for sleep in November 2004; the denial was affirmed by 
the Court in an August 2007 decision.  

2.  The evidence received since November 2004 is neither 
cumulative nor redundant of evidence of record at the time of the 
prior denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  

3.  The evidence is at least in equipoise and thus shows that the 
Veteran's obstructive sleep apnea had its onset during service.  

4.  Beginning October 6, 2006, the service-connected 
cardiovascular disease is shown to be manifested by hypertension 
productive of a disability picture that more nearly approximates 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control, but not diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

5.  The service-connected residuals of left ankle fracture and 
strain is shown to be productive of a disability picture that 
more nearly approximates marked limitation of motion of the 
ankle, but not ankylosis.


CONCLUSIONS OF LAW

1.  The November 2004 Board decision denying service connection 
for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1100 (2009).

2.  Because evidence received since November 2004 is new and 
material, the claim of service connection for sleep apnea is 
reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2009).

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by obstructive sleep apnea is due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

4.  The criteria for the assignment of a separate 10 percent 
evaluation, but not more, for the service-connected 
cardiovascular disease, on the basis of arterial hypertension, 
are met beginning October 6, 2006.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2009).  

5.  The criteria for the assignment of a 20 percent evaluation, 
but not more, for the service-connected residuals of left ankle 
fracture and strain, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.71a, including Diagnostic Code 5271 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims decided below has been accomplished.  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, the Board finds that no further notification or 
assistance is required as to the petition to reopen the claim of 
service connection for sleep apnea.   

With regard to the increased rating claims decided below, the 
VCAA duty to notify was satisfied by a letter sent to the Veteran 
in November 2008, which fully addressed what evidence was 
required to substantiate the claims and the respective duties of 
VA and a claimant in obtaining evidence.  The November 2008 
letter also advised the Veteran of the five Dingess elements, to 
specifically include that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman, 19 Vet. 
App. at 484.

Although documents fully meeting the VCAA's notice requirements 
were not provided to the Veteran before the rating decisions on 
appeal, the claims were fully developed and then readjudicated 
most recently in a March 2010 Supplemental Statement of the Case 
(SSOC), which was issued after all required notice was provided.  
Accordingly, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  The 
Veteran has not identified (nor has his service representative), 
and the file does not otherwise indicate, that there are any 
additional pertinent records that should be obtained before the 
appeal is adjudicated by the Board.  To the extent the record 
reveals that the Veteran has been treated by a private (non-VA) 
cardiologist and neurologist, the Veteran has not identified 
those records as pertinent to the issues decided below.  

Likewise, the Veteran indicated during an April 2005 VA 
examination that he was receiving Social Security benefits.  He 
has not asserted, nor does the claims file indicate, that the 
records may pertain to the increased rating claims decided below.  
Accordingly, the Social Security records need not be obtained 
prior the Board's decision.  See Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist 
applies only to records relevant to a Veteran's present claim).

Second, the Veteran was afforded a VA examination in October 2006 
to evaluate the severity of his service-connected left ankle 
disability, and October 2009 to evaluate the severity of his 
service-connected cardiovascular disability.  The Board finds 
that the VA examinations are adequate because, as shown below, 
they were based upon consideration of the Veteran's pertinent 
medical history, his lay assertions and current complaints, and 
because they describe the service-connected disabilities in 
detail sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  
Moreover, the record contains extensive VA outpatient treatment 
records, which relate to the severity of the service-connected 
cardiovascular disability manifested by hypertension, and the 
service-connected left ankle disability.  The Board accordingly 
finds no reason to remand for further examination.    

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction with 
the issues on appeal.  In July 2007, he requested a hearing, but 
subsequently withdrew his request in March 2008.  

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance with 
the October 2008 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to send the Veteran 
a letter regarding his claim for an increased rating for the 
service-connected cardiovascular disease compliant with the 
current notice requirements for increased rating claims.  This 
was accomplished in November 2008.  The Board's October 2008 
remand also instructed the AMC/RO to obtain the Veteran's VA 
outpatient treatment records from November 2002 to the present.  
This was accomplished, and the available records are currently 
associated with the claims file.  The October 2008 remand 
instructed the AMC/RO to then schedule the Veteran for a VA heart 
examination.  This was accomplished in October 2009.  For these 
reasons, the Board finds that all of the October 2008 remand 
directives have been substantially complied with and, therefore, 
no further remand is necessary.  See Stegall v. West, 11 Vet. 
App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

For these reasons, the Board may proceed with adjudicating the 
issues based on the current record.

II.  Analysis

A.  Petition to Reopen

The Veteran is seeking to reopen his claim of service connection 
for sleep apnea.  

His original, July 2001 claim was denied by the Board in November 
2004, and the determination was affirmed by the Court in an 
August 2007 decision.  Thus, the November 2004 decision is final 
as to the evidence then of record, and it is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 
C.F.R. §§ 20.1100.  

The Veteran filed the instant petition to reopen the claim in 
October 2006.  To reopen and review a claim that has been 
previously denied, new and material evidence must be submitted by 
or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The provisions of 38 C.F.R. § 3.156(a) define "new" evidence as 
evidence not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

Here, the new evidence associated with the claims file since 
November 2004 includes a September 2009 opinion by a private 
physician opining that the Veteran's sleep apnea had its onset in 
service.  The Board finds that the physician's opinion is "new" 
evidence because it was not of record in November 2004.  The 
Board also finds that the new evidence is "material" because it 
relates to the date of onset of the claimed sleep apnea, which 
concerns the reason the claim was previously denied.  Accordingly 
finds that new and material evidence has been received to reopen 
the claim, and it is now subject to review based on the entire 
evidentiary record.  The Veteran's appeal to this extent is 
allowed.

C.  Entitlement to Service Connection

With regard to the merits of the now-reopened claim of service 
connection for sleep apnea, the Board points out that the claim 
was denied (by the Board) in November 2004, based on a 
determination that the weight of the medical evidence established 
that the Veteran's sleep apnea was not the result of his service-
connected hypertensive cardiovascular disease.  The Board also 
noted that while the Veteran further claimed that his sleep apnea 
caused his cardiovascular disease, there was no medical evidence 
supporting that position.  

The Veteran has clarified that he is contending that his service-
connected hypertension was caused by sleep apnea.  Generally, 
service connection is not available for a nonservice-connected 
disorder, such as the Veteran's sleep apnea, where a service-
connected disability, such as his service-connected hypertension, 
is aggravated by that nonservice-connected disorder.  See 
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  The record shows, 
however, that the Veteran is actually contending that he has 
sleep apnea that had its onset during service prior to the 
clinical diagnosis of hypertension in 1987.  The Board points out 
that the award of service connection for hypertension is 
recognition that the hypertension disability had its onset during 
service.  See 38 C.F.R. § 3.303.  In fact, the service treatment 
record (STR) includes a medical report from June 1992 indicating 
that he had a long history of poorly-controlled essential 
hypertension since 1987.  In other words, he is not claiming that 
his sleep apnea caused or aggravated his hypertension at some 
point after service.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that by extending the Veteran the benefit 
of the doubt, service connection is warranted for sleep apnea.  

As indicated, the central issue is whether the Veteran had sleep 
apnea during service.  His STR does not show a diagnosis or 
treatment for sleep apnea.  In support of his claim, however, the 
Veteran wrote in July 2007 that soldiers during his service would 
complain that he snored loudly.  The Board finds that the 
Veteran's assertions are credible and competent evidence showing 
symptoms during service.  See Layno, 6 Vet. App. at 470.  

Moreover, the Board points out, the STR includes a November 1988 
medical record showing that the Veteran complained of morning 
headaches.  Post-service VA treatment records from September 2003 
and December 2006 specifically indicate that sleep apnea can 
cause early morning headaches.  In fact, the December 2006 VA 
treatment note observes that the Veteran had continued high blood 
pressure and early morning headaches, which are symptoms related 
to his sleep apnea.  Although these post-service VA treatment 
records were not intended to express an opinion relating the 
onset of the Veteran's sleep apnea to his service, the Board 
finds that the association between these symptoms is highly 
significant.  

The STR also shows that the Veteran was enrolled in a weight 
management program throughout his service.  In connection with 
his claim, he submitted an article, "Sleep Disordered 
Breathing," which lists obesity as a risk factor for sleep 
apnea.  

In summary, the STR reveals signs and symptoms of sleep apnea 
during service.

More importantly, the weight of the post-service medical evidence 
establishes that the Veteran's sleep apnea had its onset during 
service and caused his service-connected hypertension, which was 
diagnosed during his 21-year period of active service.  

In December 2003, a VA examiner opined that the Veteran's 
hypertension was not related to sleep apnea.  The VA examiner 
explained that sleep apnea is an independent risk factor for 
hypertension, according to the medical literature, and not the 
other way around.  Moreover, the VA examiner reasoned, the 
Veteran's hypertension "clearly" predated his sleep apnea, 
which eliminates any etiologic relationship between the two 
disorders.  The VA examiner did not, however, discuss whether the 
Veteran's sleep apnea may have been present, but undiagnosed, 
during his service.  Accordingly, the Board finds that the 
December 2003 VA examiner's opinion is not highly probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In support of the Veteran's claim, a private physician in 
February 2002 wrote that sleep apnea is a condition that induces 
hypertension and pulmonary hypertension.  The physician also 
noted that the Veteran had suffered from sleep apnea "for 
years," and his blood pressure had recently improved after 
undergoing treatment for sleep apnea.  Although the physician did 
not expressly opine that the Veteran's sleep apnea began during 
service, an overall reading shows that this was the physician's 
implied opinion. 

The Veteran has also undergone regular follow-up treatment at VA 
after his service retirement for his sleep apnea.  A May 2002 VA 
outpatient treatment note, in particular, reports that the 
Veteran's blood pressure "could be" secondary to sleep apnea 
because his blood pressure improved with sleep apnea treatment.  
Likewise, on follow-up at VA in January 2006, a physician noted 
his opinion that "I believe [the Veteran's] high blood pressure 
is directly related to his sleep apnea."  Then, according to a 
November 2007 VA pulmonary note, the Veteran was advised that 
"it is well known that hypertension could [be] worsened or even 
cause[d] in some patients by sleep apnea."  His VA primary care 
provider in April 2008 noted that the Veteran had had 
hypertension for years, most likely related to sleep apnea.  

Finally, a private physician wrote a letter in support of the 
Veteran's claim in September 2009.  The physician stated, "It is 
my opinion that [the Veteran] suffer[ed] from sleep-apnea while" 
on active duty.  The Board finds that the physician's opinion is 
highly probative.  First, the physician listed the records he 
reviewed, which included the STR and the post-service VA 
treatment records.  The physician then listed the four facts, 
which he obtained from his record review, supporting his opinion.  
This shows that the physician was fully aware of the pertinent 
factual premise of the Veteran's case.  See Nieves-Rodriguez, 22 
Vet. App. at 304.  

Moreover, the physician provided a clear explanation for his 
opinion.  The physician noted that all VA doctors had concluded 
that the Veteran's sleep apnea was causing his uncontrolled blood 
pressure, and that the records showed that the Veteran's blood 
pressure was in control since beginning sleep apnea treatment.  
The physician also reasoned that there is no other evidence 
suggesting an alternative etiology, and to do so would be pure 
speculation.  

The private physician's September 2009 opinion, in summary, is 
highly probative because it consists of clear conclusions and 
supporting data with a reasoned analysis connecting the data and 
conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of this record, the Board finds that the weight of the 
probative evidence is at least in a state of relative equipoise 
in showing that the Veteran's sleep apnea had its onset during 
service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  

C.  Entitlement to an Increased Rating

The Veteran is seeking increased evaluations for the service-
connected cardiovascular disease and residuals of left ankle 
fracture and strain.   

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his September 2006 claim for increased 
ratings.

Also, with regard to evaluating service-connected orthopedic 
disabilities, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher disability rating when functional loss due to 
limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are not 
considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Hypertension

Service connection is in effect for hypertensive cardiovascular 
disease with left ventricular hypertrophy and mitral 
regurgitation.  The issue of entitlement to a higher rating for 
the disability is being remanded by the Board below.  The 
evidence, however, raises the issue of whether a separate 
compensable evaluation is warranted for arterial hypertension.  
The Board points out that the service-connected cardiovascular 
disease was originally service-connected as arterial hypertension 
with murmur.  The RO subsequently recharacterized the disability 
as hypertensive cardiovascular disease with left ventricular 
hypertrophy and mitral regurgitation.  

The schedular criteria for rating arterial hypertension and 
hypertensive heart disease were amended effective October 6, 
2006.  Under the amended rating criteria, hypertension should be 
rated separately from hypertensive heart disease and other types 
of heart disease.  See 67 FR 54394-01; 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (3).  

The amended rating criteria for evaluating arterial hypertension, 
under DC 7101, provide that a 10 percent evaluation is assigned 
in cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation is assigned in cases of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  A 40 percent evaluation is assigned for diastolic 
pressure predominantly 120 or more.  Finally, a 60 percent 
evaluation is assigned for diastolic pressure predominantly 130 
or more.  38 C.F.R. § 4.104.

Here, the Board finds in reviewing the medical and lay evidence, 
that the disability picture of the service-connected 
cardiovascular disease more nearly resembles the criteria for 
assignment of a separate 10 percent rating for hypertension.  
More specifically, the evidence of record shows that the 
Veteran's hypertension is manifested by a history of diastolic 
pressure predominantly 100 or more and requires continuous 
medication for control.  

In particular, the Veteran's STR includes a June 1992 treatment 
note indicating that the Veteran had a long history of essential 
hypertension since 1987, poorly controlled, with blood pressure 
readings in the range of 150-160/100-110.  He was prescribed 
medication.  The post-service treatment records show that the 
Veteran's hypertension has been continuously treated with 
medication  

A rating higher than 10 percent, however, is not warranted.  In 
fact, the extensive VA treatment records continuously 
characterized the Veteran's hypertension as uncontrolled, but he 
only had isolated blood pressure readings with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  His blood pressure was 210/100 in February 2003, and 
199/93 in May 2008, but otherwise, there is no showing of 
systolic pressure of 200 or more.  Likewise, the Veteran's 
diastolic pressure readings are predominantly below 110.  He 
submitted a statement from a private physician (received by VA in 
July 2001), indicating that he had uncontrolled hypertension, 
despite treatment, with blood pressure of 160/110.  VA treatment 
records include a blood pressure reading of 142/110 during a 
December 2003 VA sleep examination.  A later VA treatment note 
from April 2008 shows a blood pressure reading of 185/114.  These 
isolated blood pressure readings, however, are not consistent 
with blood pressure readings with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  Accordingly, the next higher 20 percent rating is not 
warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

In conclusion, the Board finds that a separate 10 percent rating, 
but not higher, is warranted for the service-connected 
cardiovascular disease on the basis of arterial hypertension.  
"Staged ratings" are not warranted because the schedular 
criteria for a 10 percent rating were met throughout the entire 
period under appellate review.  See Hart, 21 Vet. App. at 505.  

Residuals of Left Ankle Fracture and Strain

The Veteran's service-connected residuals of left ankle fracture 
and strain is rated as 10 percent disabling.  

Disabilities of the ankle are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 through 5274.  Under Diagnostic Code 5271, 
a 10 percent rating is assigned for moderate limitation of motion 
of the ankle.  A maximum 20 percent evaluation is assigned for 
marked limitation of motion of the ankle.  38 C.F.R. § 4.71a.  
Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  

Other potentially applicable Diagnostic Codes consist of 5270 
(ankylosis of the ankle), 5272 (ankylosis of the subastralgar or 
tarsal joint), 5273 (malunion of the os calcis or astralgus), and 
5274 (astralgalectomy)

Here, the Board finds in reviewing the medical and lay evidence, 
that the service-connected left ankle disability picture more 
nearly resembles the criteria for the assignment of a 20 percent 
rating under Diagnostic Code 5271, on the basis of limited 
motion.  

In particular, the Veteran underwent a VA examination in October 
2006.  Range of motion testing revealed dorsiflexion limited to 5 
degrees due to pain and plantar flexion to 20 degrees due to 
pain.  The range of motion was not additionally limited by 
fatigue, weakness, incoordinaton, or lack of endurance following 
repetitive use.  Also, physical examination revealed severe 
swelling on the lateral and anterior aspects, plus the alteral 
malleolus and anterior ankle.  There was tenderness to palpation; 
anterior and posterior drawer tests were negative.  The Veteran 
ambulated with a limp, but used no assistive devices during the 
examination.  

The Board finds that the October 2006 VA examination findings 
more nearly approximate marked limitation of motion, which 
warrants a 20 percent rating under Diagnostic Code 5271.  

A rating higher than 20 percent is not warranted.  The October 
2006 VA examiner found no ankylosis.  The record also contains 
extensive VA outpatient treatment records throughout the 
appellate period, but they show no indication of left ankle 
ankylosis.  Accordingly, a higher evaluation is not assignable 
under Diagnostic Code 5270.

Finally, a rating higher than 20 percent is not available under 
Diagnostic Codes 5272 (ankylosis of the subastralgar or tarsal 
joint), 5273 (malunion of the os calcis or astralgus), or 5274 
(astralgalectomy).  

In conclusion, the Board finds that a 20 percent rating, but not 
higher, is warranted for the service-connected residuals of left 
ankle fracture and strain.  "Staged ratings" are not warranted 
because the schedular criteria for a 20 percent rating were met 
throughout the entire period of appellate review.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  

First, the applicable rating criteria reasonably describe the 
disability level and symptomatology of the service-connected 
hypertension and left ankle disabilities.  In fact, the schedular 
criteria under 38 C.F.R. 4.71a, which provide ratings for the 
Veteran's service-connected left ankle disability, specifically 
contemplate functional limitations due to such factors as pain 
and limitation of motion.  See DeLuca, 8 Vet. App. 202.  

Furthermore, the evidence does not show marked interference with 
employment in excess of that contemplated by the rating schedule.  
Although the Veteran is unemployed, the extensive VA outpatient 
treatment records show that it is a combination of the Veteran's 
psychiatric disorder, cardiovascular disease, and orthopedic 
disabilities that contributed to his unemployability.  In fact, 
the RO awarded the Veteran a total disability rating based on 
individual unemployability (TDIU) in April 2001 (effective from 
April 1999), on the basis of his entire service-connected 
disability picture.  The evidence does not suggest that the 
service-connected hypertension or left ankle disability alone 
markedly interfered with his employment.  

Likewise, the evidence does not show frequent periods of 
hospitalization for the service-connected hypertension or left 
ankle disability, or other evidence that would render impractical 
the application of the regular schedular standards.  

Therefore, the Board is not required to remand the claims for 
consideration of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for sleep apnea, the appeal to this 
extent is allowed.

Service connection for sleep apnea is granted.

A separate, 10 percent rating, but not higher, for the service-
connected cardiovascular disorder is granted on the basis of 
arterial hypertension, beginning October 6, 2006, subject to the 
regulations governing the payment of VA monetary benefits.

A 20 percent rating, but not higher for the service-connected 
residuals of left ankle fracture and strain, is granted, subject 
to the regulations governing the payment of VA monetary benefits.


REMAND

Upon review, the Board finds that the claims of (1) entitlement 
to an increased rating for hypertensive cardiovascular disease 
with left ventricular hypertrophy and mitral regurgitation, and 
(2) entitlement to an increased rating for the service-connected 
lumbosacral myositis, must be remanded for further evidentiary 
development.  

With regard to the claim for an increased rating disease for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy and mitral regurgitation, the record contains 
extensive VA outpatient treatment records.  These treatment 
records reveal that the Veteran has been concurrently treated by 
VA and a private (non-VA) cardiologist.  As they are potentially 
relevant, the RO should attempt to obtain the private treatment 
records.  

With regard to the claim for an increased rating for the service-
connected lumbosacral myositis, the record includes VA 
examinations and extensive VA outpatient treatment records 
showing the severity of the disability through 2008.  In May 
2010, the Veteran wrote that he had had incapacitating episodes 
lasting seven weeks in 2009.  As this would represent a material 
worsening of the service-connected low back disability, remand is 
necessary to afford the Veteran a new VA examination to verify 
the current severity of the disability.  See 38 C.F.R. §§ 3.326, 
3.327 (reexaminations will be requested whenever VA determines 
there is a need to verify the current severity of a disability, 
such as when the evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the records indicates that the Veteran is in receipt of 
Social Security benefits.  Upon remand, the RO should obtain a 
copy of the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Baker v. West, 11 
Vet. App. 163 (1998); Golz, 590 F.3d at 1323. 

Accordingly, the issues are REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, the RO should send the Veteran 
a letter requesting that he provide the 
names, addresses, and approximate dates of 
treatment for all private (non-VA) health 
care providers who may have additional 
records pertinent to his remanded claims.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
Additionally, the RO should also obtain all 
of the Veteran's VA treatment records since 
November 2008.  

The RO should also take appropriate steps to 
contact the SSA and attempt to obtain any 
records pertinent to the Veteran's award or 
denial of Social Security disability 
benefits, including any decisions and/or 
determinations, and all supporting medical 
documentation utilized in rendering the 
decision.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record.  
Then, the RO should schedule the Veteran for 
an appropriate VA examination to determine 
the current nature and severity of the 
service-connected hypertensive cardiovascular 
disease with left ventricular hypertrophy and 
mitral regurgitation.  The entire claims 
file, including a copy of this remand, must 
be made available to the examiner for review, 
and the examiner should undertake any 
indicated studies.  

Then, based on the results of the 
examination, the examiner should provide an 
assessment of the current nature and severity 
of the Veteran's service-connected 
hypertensive cardiovascular disease with left 
ventricular hypertrophy and mitral 
regurgitation.  In doing so, the examiner 
should determine the Veteran's workload in 
METs and left ventricular dysfunction, if 
any.  Furthermore, the examiner should elicit 
information as to the frequency, duration, 
and severity of any associated 
symptomatology, and loss of function in daily 
activities, including work and physical 
activity.

Accordingly, the VA examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
claims file, including all pertinent medical 
records, and the Veteran's lay assertions 
should be provided, as appropriate.

4.  The RO should also schedule the Veteran 
for an appropriate VA examination to 
determine the nature and severity of the 
service-connected lumbosacral myositis.  The 
entire claims file, including a copy of this 
remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  All indicated tests, including 
range of motion studies, should be performed.  

Then, based on the examination results, the 
examiner should provide an assessment of the 
current nature and severity of the Veteran's 
service-connected lumbosacral myositis.  In 
doing so, the examiner should express the 
findings of range of motion studies in 
degrees and in relation to normal range of 
motion, and should fully describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  

Accordingly, the VA examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
claims file, including all pertinent medical 
records, and the Veteran's lay assertions 
should be provided, as appropriate.

5.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


